DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 8, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Small et al. (USPN 7,787,381).
Regarding claim 1, Small teaches a method comprising: receiving, by a network device, a segment routing policy advertisement specifying an endpoint of one or more paths and a policy color of the one or more paths, wherein the policy color is specified with a designated value that causes the network device to store the one or more paths in a data structure that stores non-colored paths [Col. 5, line 59 – Col. 6, line 27, Col. 6, lines 51-60, Col. 7, line 54 – Col. 8, line 50, multiple path sets are stored based on various scenarios and paths of particular color or policy are stored in the same database 330 and a particular path of particular policy is selected based on type of communication needed and scenario]; determining, by the network device, that the policy color is specified with the designated value [Col. 8, lines 36-50, stores identified set of paths that represents specific value such as best solution or best configuration path]; and in response to determining that the policy color is specified with the designated value, storing, by the network device, the one or more paths in the data structure that stores non-colored paths [Col. 8, lines 36-50, all paths are stored in the path database 330].
Regarding claim 5, Small teaches receiving, by the network device and from another network device of the one or more paths, the segment routing policy advertisement [Col. 8, line 51 – Col. 9, line 3].
Regarding claims 6 and 13, Small teaches receiving, by the network device and from a controller that manages network devices of the one or more paths, the segment routing policy advertisement [Col. 8, line 51 – Col. 9, line 3].
Regarding claim 8, Small teaches a network device comprising: one or more interfaces [Fig. 6, 630]; and a control unit in communication with the one or more interfaces, the control unit comprising one or more processors configured to: receive a segment routing policy advertisement specifying an egress of one or more paths, and a policy color of the one or more paths, wherein the policy color is specified with a designated value that causes the network device to store the one or more paths in a data structure that stores non-colored paths [Col. 5, line 59 – Col. 6, line 27, Col. 6, lines 51-60, Col. 7, line 54 – Col. 8, line 50, multiple path sets are stored based on various scenarios and paths of particular color or policy are stored in the same database 330 and a particular path of particular policy is selected based on type of communication needed and scenario]; determine that the policy color is specified with the designated value [Col. 8, lines 36-50, stores identified set of paths that represents specific value such as best solution or best configuration path]; and in response to determining that the policy color is specified with the designated value, store the one or more paths in the data structure that stores non-colored paths [Col. 8, lines 36-50, all paths are stored in the path database 330].
Regarding claim 12, Small teaches receiving, from the egress, the segment routing policy advertisement [Col. 8, line 51 – Col. 9, line 3].
Regarding claim 15, small teaches a system comprising: an egress network device of one or more paths [Fig. 1, 142, 140 etc.]; one or more intermediate network devices of the one or more paths [Fig. 1, 130, 133, etc.]; and an ingress network device of the one or more paths, wherein the one or more paths extend from the ingress network device to the egress network device via the one or more intermediate network devices, wherein the ingress network device is configured to: receive a segment routing policy advertisement specifying the egress network device as an endpoint of the one or more paths, and a policy color of the one or more paths, wherein the policy color is specified with a designated value that causes the ingress network device to store the one or more paths in a data structure that stores non-colored paths [Col. 5, line 59 – Col. 6, line 27, Col. 6, lines 51-60, Col. 7, line 54 – Col. 8, line 50, multiple path sets are stored based on various scenarios and paths of particular color or policy are stored in the same database 330 and a particular path of particular policy is selected based on type of communication needed and scenario]; determine that the policy color is specified with the designated value [Col. 8, lines 36-50, stores identified set of paths that represents specific value such as best solution or best configuration path]; and in response to determining that the policy color is specified with the designated value, store the one or more paths in the data structure that stores non-colored paths [Col. 8, lines 36-50, all paths are stored in the path database 330].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Small et al. (USPN 7,787,381) in view of Thankappan et al. (USPN 9,882,805).
Regarding claims 2, 9 and 16, Small teaches a method, a network device and a system as discussed in rejection of claims 1, 8 and 15.
However, Small does not teach a maximum value of the policy color.
Thankappan teaches a maximum value of the policy color [Col. 3, lines 9-37].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a maximum value for a policy so that load balancing through switches can be done.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Small et al. (USPN 7,787,381) in view of Shah et al. (USPN 8,023,504).
Regarding claims 4, 11 and 18, Small teaches a method, a network device and a system as discussed in rejection of claims 1, 8 and 15.
However, Small does not teach a border gateway protocol (BGP) message.
Shah teaches a BGP message [Col. 7, lines 4-38].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send a BGP message so that routing table entries can be updated and populated.
Allowable Subject Matter
Claims 3, 7, 10, 14, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vasseur et al. (USPN 7,814,227) teaches determining a set of domain routes to a tail-end node, where the routes indicate remote domains through which a traffic engineering label switched path (TE-LSP) is traverse to reach the node.  Path computation requests are sent to path computation elements (PCE) of a local domain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/             Primary Examiner, Art Unit 2464